Title: Treasury Department Circular to the Commissioners of Loans, 4 June 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentJune 4. 1791.
Sir
You will by the post immediately succeeding the closing of your books, preparatorily to the payment of interest, in each quarter, transmit to the Treasury a summary of the amount of each kind of stock then standing on your books, in order to the requisite provisions for making such payment.
I am, Sir,   Your obedt. servant
Alex. Hamilton
